Title: To Thomas Jefferson from John McVickar, 12 March 1826
From: McVickar, John
To: Jefferson, Thomas


Sir,
Columbia College New York.
12th March 1826.
I take the liberty to transmit you herewith A Copy of “Outlines of Polit: Econy”—A Republication of an Essay of Mr McCulloch—In the notes added is one on the History of Politl Science in this Country which as an American I felt due to the reputation of our early Statesmen—especially as Mr McCulloch had not deigned to notice them—Being now called upon for a new Edition I feel anxious to enrich this note especially with fuller reference to such passages of our early history—or works of our early writers Scientific or political as will support our claims to be regarded at least practically as the great teachers of the Liberal System of Polit. Econy—An ample reference to your Reports & “notes” was due to their importance—& will be the result of the more attentive perusal I have lately given them—but may I beg from your accumulated Items on these subjects & my experience, such further lights as may serve to set forward the just claims of our common Country—The adoption of this work as a Text Book in the National Academy at West Point & many of our Colleges makes me anxious to render it as full & correct as I can—The zeal with which you always entertain schemes of public utility has emboldened me to break in upon the dignified retirement of your closing years & to subscribe myself.Respecty Yr obt H SertJohn McVickar